Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined an aging state as state of health (SOH) on page 8 line 18.
Allowable Subject Matter
Claims 11-12, 14-16, 18-21 are allowed. 
Claims 1-10, 13, 17 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, 19, 20, and 21, the closest prior art of record,  Kim et al., KR 20150084354 (hereinafter Kim) and Pajovic et al., US 2020/0284846 (Pajovic), teaches the following:
Kim teaches at least two electrical energy store units and a balancing unit configured to balance the energy store units (e.g. “For this reason, the lithium-based battery pack management system includes a cell balancing function (i.e. balancing unit) for reducing the voltage difference between a plurality of battery cells (i.e. at least two electrical energy store units)”, see paragraph [0020]); and 
a device configured to determine at least one aging state of the electrical energy store units (e.g. SOH calculation unit, see paragraph [0041]), including: 

an electronic control unit (e.g. SOH calculation unit, see paragraph [0041]),
a) ascertaining: (i) a number of balancing operations already carried out between the first plurality of electrical energy store units within a predefined first time interval, and/or (ii) a total converted energy quantity during a balancing operation between the first plurality of electrical energy store units, and/or (iii) a first measure of dispersion of a particular state of charge-characterizing parameter of the first plurality of electrical energy store units (e.g. “The present invention is derived under such a technical background, and accumulates and stores the history of the number of the cell to be balanced (i.e. a number of balancing operations already carried out between the first plurality of electrical energy store units) and the cell balancing time for each set period (i.e. within a predefined first time interval), and derives the change information of the number of the cell to be balanced and the cell balancing time based on the stored history. Estimate the life of the battery pack based on”, see paragraph [0025], a number of balancing operations already carried out between the first plurality of electrical energy store units within a predefined first time interval); and 
b) determining the at least one aging state of the first plurality of electrical energy store units as a function of the number of balancing operations already carried out and/or as a function of the total converted energy quantity during the balancing operation and/or as a function of the first measure of dispersion (e.g. “SOH calculation unit 16 for estimating the SOH of the battery pack 11 based on the information on the number of cells to be balanced stored in (15) (i.e. the number of balancing operations already carried out)“, see paragraph [0028], as a function of the number of balancing operations already carried out),
c) providing a reference model for determining the at least one aging state of the first plurality of electrical energy store units (e.g. “The SOH calculator 16 estimates the SOH of the battery pack”, see paragraph [0031], examiner notes that the SOH estimation which uses reference values is considered the reference model), the model including at least one relationship between (i) the number of balancing operations already carried out, and/or (ii) the total converted energy quantity during a balancing operation, and/or (iii) the first measure of dispersion, and the at least one aging state, wherein the determination of the at least one aging state in step b) takes place using the reference model (e.g. “The SOH calculator 16 estimates the SOH of the battery pack 11 based on the cell balancing target cell number information or the cell balancing time information stored in the memory 15. The SOH of the battery pack may be estimated by comparing the number of target cells or the cell balancing time with the reference number (i.e. (i) the number of balancing operations already carried out) or the reference time”, see paragraph [0031]).  
Pajovic teaches g) dividing a second plurality of electrical energy store units into clusters based on a variable characterizing utilization (e.g. “it is possible to determine offline, using empirical data collected from different batteries (i.e. a second plurality of electrical energy store units) of the same type and measured at different battery capacities, a mapping between the voltages and the degradation classes. Having this mapping, the degradation class can be selected for measured voltages. “, see paragraph [0051]).

However, the prior art fails to anticipate or render obvious  g) dividing a second plurality of electrical energy store units, which includes the first plurality, into clusters based on a variable characterizing utilization, including their charging throughput, each of the clusters including the first plurality of electrical energy store units; h) correspondingly carrying out the method steps for each of the clusters in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 12, 14-16, 18 also distinguish over the prior art for at least the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862